DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicant argues that the heat pipes of Ho are heat-conducting element, not a heat dissipating element. Further, since the heat pipes of Ho are positioned inside grooves 21 and 22 formed at the base of the fan therefore alone does not disclose the total height of the stacked radiating fin assembly and the heat pipe being lower than the height of the wind outlet. Therefore, at least claim 1 is allowable.
The Examiner respectfully disagrees.
First of all, Ho is utilized as a secondary reference that teaches a height of the wind outlet of the fan is higher than the height of the radiating fin assembly which is the only structure that located at the wind outlet of the fan. It is Aguirre that discloses a fan with a stacked heat pipe and radiating fin assembly disposed at the wind outlet thereof, and the fan housing part 111 (Fig. 9) substantially surrounds the stacked heat pipe and the radiating fin assembly. Unfortunately, Aguirre does not disclose whether the height of the wind outlet is the same as or greater than the height of the stacked heat pipe and the radiating fin assembly. Therefore, when making the fan of Aguirre, a person in the art can either make the height of the wind outlet the same as the total height of the stacked heat pipe and the radiating fin assembly as the first choice. This means the bottom portion of the fan housing part 111 is always in contact with the top of the radiating fin assembly. As a second choice, the person in the art can make the height of the wind outlet greater than the total height of stacked the heat pipe and the radiating fin assembly. Going with the first choice requires precision manufacturing taking into account the thermal expansion mismatches between the housing part 111 and the stacked heat pipe and the radiating fin assembly to avoid damages to all the parts. As a result, the first choice can lead to higher manufacturing costs. As for the second choice, a person in the art not only does not have worry much about thermal expansion mismatches between the components in question but also gain an advantage of enabling the fan air to flow over the top surface of the radiating fin assembly which further enhances cooling of the same. Further, Ho teaches a fan assembly with the radiating fin assembly 6 as the only structure that located at the wind outlet of the fan assembly; wherein the height of the wind outlet is higher than that of the radiating fin assembly 6. Based on the discussion above and in combination of the teaching of Ho, the person in the art would definitely goes with the second choice which results in potential lower manufacturing cost of the fan and better cooling efficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre et
al. in view of Ho (7,907,407).
Aguirre discloses a centrifugal fan frame body structure comprising: a lower case body
112 (Fig. 4D) having a bottom section and a cover body 111 having an upper side and an outer
wall section, the outer wall section being vertically annularly disposed along a periphery of the
cover body, the outer wall section being formed with a wind outlet, a lower side and a wind inlet,
the wind inlet passing through the cover body between the upper and lower sides, the cover body
and the lower case body being correspondingly mated with each other to form a space, the wind
outlet being in communication with the wind inlet via the space, in the space, the lower case body and the cover body defining therebetween a first height, the lower case body and the cover
body defining therebetween a second height at the wind outlet, the second height being larger
than the first height (see annotated Fig. 4D in below); and a thermal module disposed at the
wind outlet; wherein the thermal module having at least one heat pipe 117 and a radiating fin assembly 113, one end of the heat pipe being connected with the radiating fin assembly, the heat pipe and the radiating fin assembly being correspondingly disposed at the wind outlet
As such, Aguirre does not disclose the lower case body having and an outer wall section,
the outer wall section being vertically annularly disposed along a periphery of the bottom
section, the outer wall section being formed with a wind outlet; and a total height of the stacked heat pipe and radiating fin assembly being lower than the second height at the wind outlet as claimed.

    PNG
    media_image1.png
    570
    521
    media_image1.png
    Greyscale

Ho teaches a centrifugal fan frame body structure comprising a lower case body 2, a
cover body 3 including an inlet 33 and an outlet 10; the cover body and the lower case body
being correspondingly mated with each other to form a space, the wind outlet being in
communication with the wind inlet via the space, a thermal module including fins 6 arranged
near the wind outlet in the space; wherein a height of the wind outlet is greater than a height of
the thermal module (see partial enlargement of Fig. 9 below).


    PNG
    media_image2.png
    709
    644
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the centrifugal fan frame body structure of Aguirre with  a total height of the stacked heat pipe and radiating fin assembly being lower than the second height at the wind outlet for the purpose of improving cooling of the thermal module and reducing manufacturing cost of the centrifugal fan as discussed in the “Response to Arguments” section above.
	Further, since the applicant has not disclosed that having the lower case body having and an outer wall section, the outer wall section being vertically annularly disposed along a periphery of the bottom section, and the outer wall section being formed with a wind outlet solves any stated problem or is for any particular purpose above the fact that the outer wall section along with the lower case body and the cover body form a space to accommodate a fan impeller, and it appears that the centrifugal fan frame of Aguirre would perform equally well with the outer wall section formed along the periphery of the bottom section of the lower case body as defined and claimed by applicant, it would have been an obvious matter of design choice to modify the centrifugal fan frame of Aguirre by forming the bottom wall along the periphery of the lower case body as claimed.
	Also, it has been held that reversal of parts is an obvious modification in In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Regarding claim 3, a reinforcing rib section formed on the cover body and protruding from the lower side to the upper side, whereby the height of the wind outlet is enlarged to form the second height (see annotated Fig. 4 above). Note that the claim is treated as a product-by-process claim wherein how the reinforcing rib section is formed is not given patentable weight.

Regarding claim 4, Aguirre does not disclose a reinforcing rib section formed on the lower case body, the reinforcing rib section being formed on the lower case body and protruding from the bottom section of the lower case body to the other side, whereby the height of the wind outlet is enlarged to form the second height.
Since the applicant has not disclosed that having a reinforcing rib section formed on the lower case body and protruding from the bottom section of the lower case body to the other side, whereby the height of the wind outlet is enlarged to form the second height solves any stated problem or is for any particular purpose above the fact that the reinforcing rib section serves to provide an enlarged area at the fan frame outlet, and it appears that the centrifugal fan frame of Aguirre would perform equally well with the reinforcing rib section formed on the lower case body as defined and claimed by applicant, it would have been an obvious matter of design choice to modify the centrifugal fan frame of Aguirre by forming the reinforcing rib section on the lower case body as claimed.
Note that the claim is treated as a product-by-process claim; wherein how the reinforcing rib section is formed is not given patentable weight.
Regarding claim 5, centrifugal fan frame further comprising at least one reinforcing rib section, the reinforcing rib section being disposed on the cover body, the reinforcing rib section horizontally extending to the wind outlet (see annotated Fig. 4 of Aguirre above).

Regarding claim 6, the thermal module a base seat 112, the base seat correspondingly contacting a heat source 109 (Aguirre; bottom half of paragraph 86) to conduct the heat thereof, the other end of the heat pipe being connected with the base seat (Fig. 4B). 

Regarding claim 7, the wind outlet is formed in such a manner that the wind outlet is linearly gradually expanded from the first height to the second height (Aguirre; Figs. 4C, 4D).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aguirre in view of Ho as applied to claim 1 above and in further view of Horng (8,585,362).
Aguirre in view of Ho discloses all the limitations except the lower case body does not have a bearing cup vertically extending from the lower case body, a stator being fitted around the bearing cup, a bearing being received in the bearing cup, a rotor assembly having a shaft and a fan impeller hub, the shaft being perpendicularly connected with the fan impeller hub, the shaft of the rotor assembly being rotatably disposed in the bearing, multiple blades extending from outer side of the fan impeller hub as claimed.
Horng teaches a fan assembly comprising a bearing cup 121 vertically extending from a lower case body 12 (Fig. 12), a stator 4 being fitted around the bearing cup, a bearing being received in the bearing cup (located between the bearing cup and the shaft in Fig. 12), a rotor assembly having a shaft and a fan impeller hub, the shaft being perpendicularly connected with the fan impeller hub, the shaft of the rotor assembly being rotatably disposed in the bearing, multiple blades 5 extending from outer side of the fan impeller hub.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the modified centrifugal fan frame of Aguirre in view of Ho with the fan assembly of Horng for the purpose of providing a functional fan for the fan frame.






Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745